                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

THOMAS HINSON,

                   Plaintiff,

v.                                              Case No.: 8:18-CV-1499-VMC-AAS

UNITED STATES OF AMERICA,

                   Defendant.


  PLAINTIFF'S AMENDED RULE 26(a)(2)DISCLOSURE OF EXPERT TESTIMONY

          The Plaintiff, THOMAS HINSON, by and through his undersigned attorney, and

pursuant to Rule 26(a)(2), ofthe Federal Rules of Civil Procedure, makes his Amended

Disclosure of Expert Testimony as follows:

     1. The identity ofthe witnesses the Plaintiff may use at trial to present evidence under

          Federal Rules of Evidence 702, 703, or 705, are as follows:

     a) JAMES J. LO, M.D., Emergency Physician at Mease Dunedin Hospital, 601 Main Street,

          Dunedin, FL 34698. Dr. Lo provided medical care, evaluation, and treatment in the

          emergency department for the injuries THOMAS HINSON sustained as a result of the

          subject incident. Dr. Lo is expected to testify at trial on the following subject matters:

          THOMAS HINSON'S presenting complaints in the emergency department; discharge

          recommendations and instructions; and care rendered in the emergency department and

          the necessity ofsame.

     b) MICHAEL HELDRETH, D.C., Chiropractic Physician, Total Vitality Medical Group,

         24945 US Highway 19 North, Clearwater, FL 33763. Dr. Heldreth provided chiropractic

          care and treatment for the injuries THOMAS HINSON sustained as a result of the subject


                                               EXHIBIT
[16-PI-1333/2283917/1]


                                                 1
          incident. Dr. Heldreth is expected to testify at trial on the following subject matters: the

          nature and extent of THOMAS HINSON'S injuries; the physical therapy and chiropractic

          care and treatment provided by him; the patient's progress; diagnosis; prognosis; his

          referral of his patient to a specialist and the necessity therefore; the necessity and

          reasonableness ofthe care rendered and the costs ofthe care provided; future chiropractic

          care needs and daily life activity restrictions. It is anticipated that Dr. Heldreth will opine

          that the care and treatment provided at Total Vitality Medical Group for those injuries

          was reasonable, necessary and related to the motor vehicle collision, that the expenses

          incurred were reasonable and necessary, and that his referral to a medical specialist was

          reasonable and necessary.

     c) SHERYL HAYNES, D.O., Total Vitality Medical Group, 24945 US Highway 19 North,

          Clearwater, FL 33763. Dr. Haynes provided medical care, evaluation and treatment for the

          injuries THOMAS HINSON sustained as a result of the subject incident, as well as

          supervised her patient's care while under chiropractic care at Total Vitality Medical Group.

          Dr. Haynes is expected to testify at trial on the following subject matters: the nature and

          extent of THOMAS HINSON'S injuries; diagnosis; prognosis; her referral of her patient to

          a specialist and the necessity therefore; the necessity and reasonableness of the care

          rendered and the costs of the care provided; future chiropractic care needs and daily life

          activity restrictions. It is anticipated that Dr. Haynes will opine that the care and

          treatment provided at Total Vitality Medical Group for those injuries was reasonable,

          necessary and related to the motor vehicle collision, that the treatment expenses were

          reasonable and necessary that the referral to a medical specialist was reasonable and

          necessary.




[16-PI-1333/2283917/1]
    d) MOHIT BANSAL, M.D., Comprehensive Spine Institute, 1988 Gulf to Bay Boulevard,

         Clearwater, FL 33765. Dr. Bansal is an orthopedic surgeon who provided medical care,

         evaluation and treatment for the injuries THOMAS HINSON sustained as a result of the

         subject incident, including the performance of a shoulder surgery on February 10, 2017.

         Dr. Bansal is expected to testify at trial on the following subject matters: the nature and

         extent of THOMAS HINSON'S injuries; the nature and extent of any aggravation of a

         pre-existing medical condition; the causation of those injuries and aggravations by the

         subject incident; the permanency of those injuries and aggravations; diagnosis;

         differential diagnosis; prognosis; the specific medical and surgical care and treatment

         provided by him and the necessity of same; medical and surgical care and treatment to be

         rendered in the future; the necessity and reasonableness ofthe care rendered and the costs

         of the care provided; future care needs; daily life activity restrictions; anticipated effects

         of the injuries into the future; and disabling effects of the injuries on the patient's

          personal life as well as occupational life, including reasonable restrictions on work

         activities, as well as his interpretation ofthe diagnostic studies performed on the Plaintiff.

         It is anticipated that Dr. Bansal will opine that: THOMAS HINSON suffered personal

          injuries to his right shoulder and right knee as a direct result of the subject incident;

          suffered aggravation of pre-existing medical arthritic condition of his right knee as a

          direct result of the subject incident; that those injuries to his shoulder and knee are

          permanent injuries to a reasonable degree of medical probability; that the care and

         treatment he received by Dr. Bansal for those injuries and aggravations were reasonable,

          necessary and related to the injuries sustained in the motor vehicle collision; that the bills

          incurred for Dr. Bansal's care and treatment were reasonable and necessary expenses;




[16-PI-1333/2283917/1]
          that he will need future medical care and treatment for his injuries at certain costs to a

          reasonable degree of medical certainty; that his injuries have in the past, and will in the

          future, cause him pain and discomfort which will adversely impact his daily life

          activities; and his ability to work at his chosen occupation, and that his injuries have

          caused him certain disabilities and impairments. Further, Dr. Bansal will opine, and his

          medical records reflect, that:

          The Plaintiff was involved in a motor vehicle collision on November 7, 2016;

          On 1/24/2017 the Plaintiff presented to Comprehensive Spine Institute for an initial visit

          with Dr. Bansal with a chief complaint of right shoulder pain and right knee pain;

          On that initial visit Dr. Bansal performed a review of systems, history and physical

          examination and evaluation and reviewed a right shoulder MRI performed at Palm

          Harbor MRI on 1/5/2017 and a right knee MRI performed at Palm Harbor MRI on

          1/5/2017;

          Dr. Bansal personally reviewed the right shoulder MRI which revealed to him a rotator

          cuff tear as well as biceps tendonitis and the MRI of the right knee revealed to him

          significant arthritic changes with an extruded meniscus and a previous meniscectomy

          with medial and lateral tibia plateau edema;

          Dr. Bansal's assessment on that date was right shoulder rotator cuff tear and biceps

          tendinopathy and right knee meniscal tear and osteoarthritis;

          On the initial visit shoulder surgery was discussed with the patient;

          On the initial visit Dr. Bansal felt that his patient's right shoulder injury was directly

          related to his traumatic motor vehicle accident, and that the patient's right knee pain was

          likely an exacerbation of severe osteoarthritis;




[16-PI-1333/2283917/1]
          On 2/6/2017 Dr. Bansal dispensed a shoulder immobilizer to his patient for the upcoming

          right shoulder surgery;

          On 2/10/2017 Dr. Bansal performed the following procedures on the Plaintiff at

          Comprehensive Surgery Center;

          Right shoulder arthroscopy, arthroscopic biceps tenotony, arthroscopic medium rotator

          cuff repair, and subacromial decompression, his post-operative diagnosis was the same as

          his preoperative diagnosis, that being right shoulder rotator cuff tear and long head of the

          biceps tendonitis and impingement syndrome;

          On 2/23/2017, Dr. Bansal evaluated the Plaintiff who was two weeks post right shoulder

          surgery, and started the Plaintiff on type III rehabilitation and noted that the patient

          cannot drive at this time. The Plaintiff continued with physical therapy visits with the

          last physical therapy session (#17)on June 6, 2017, at which time he was discharged;

          Dr. Bansal examined and evaluated the Plaintiff on June 8, 2017 and noted that his

          patient was progressing very well so he continued the Plaintiff on home exercises for

          strengthening.

     e) JED WEBER, M.D., Comprehensive Spine Institute, 1988 Gulf to Bay Boulevard,

          Clearwater, FL 33765. Dr. Weber is a neurosurgeon who provided medical care,

          evaluation and treatment for the spine injuries THOMAS HINSON sustained as a result

          of the subject incident, including the performance of a spinal injection. Dr. Weber is

          expected to testify at trial on the following subject matters: the nature and extent of

          THOMAS HINSON'S spinal injuries; the nature and extent of any aggravation of a pre-

          existing medical condition; the causation ofthose injuries and aggravations by the subject

          incident; the permanency of those injuries and aggravations; diagnosis; differential




[16-PI-1333/2283917/1]
          diagnosis; prognosis; the specific medical and surgical care and treatment provided by

          him and the necessity of same; medical and surgical care and treatment to be rendered in

          the future; the necessity and reasonableness of the care rendered and the costs of the care

          provided; future care needs; daily life activity restrictions; anticipated effects of the

          injuries into the future; and disabling effects of the injuries on the patient's personal life

          as well as occupational life, including reasonable restrictions on work activities, as well

          as his interpretation of the diagnostic studies performed on the Plaintiff. It is anticipated

          that Dr. Weber will opine that: THOMAS HINSON suffered personal injuries to his

          cervical spine and lumbar spine as a direct result ofthe subject incident, including but not

          limited to cervical myelopathy and is at risk for a devastating neurologic injury; that

          those injuries to his cervical and lumbar spine are permanent injuries to a reasonable

          degree of medical probability; that the care and treatment he received by Dr. Weber for

          those injuries were reasonable, necessary and related to the spinal injuries sustained in the

          motor vehicle collision; that the bills incurred for Dr. Weber's treatment were reasonable

          and necessary expenses; he will need future medical care and treatment for his injuries at

          certain costs to a reasonable degree of medical certainty; that his injuries have in the past,

          and will in the future, cause him pain and discomfort which will adversely impact his

          daily life activities; and his ability to work at his chosen occupation, and that his injuries

          have caused him certain disabilities and impairments. Further, Dr. Weber will opine, and

          his medical records reflect, that:

          The Plaintiff was involved in a motor vehicle collision on November 7, 2016;

          The Plaintiff presented to Comprehensive Spine for an initial visit with Dr. Weber on

          1/24/2017 with a chief complaint of neck pain with balance problems as well as low back




[16-PI-1333/2283917/1]
          pain with associated right lower extremity pain. On that initial visit Dr. Weber performed

          a review of systems, history and physical examination and evaluation, and reviewed a

          cervical spine MRI performed at Palm Harbor MRI on 11/30/2016 and a lumbar spine

          MRI performed at Palm Harbor MRI on 11/30/2016;

          Dr. Weber personally reviewed the cervical spine MRI which revealed to him the

          following: mild cervical kyphosis, at C2-3 there is degenerative disc disease that is mild.

          At C3-4 there is a disc protrusion that is small, spinal cord deformity that is mild and

          foraminal stenosis bilaterally that is severe. Degenerative disc disease is mild. At C4-5

          there is a disc protrusion that is small to moderate in size resulting in spinal cord

          compression and deformity that is moderate and high signal within the cord.

          Degenerative disc disease is moderate. At C5-6 there is a disc protrusion that is small,

          foraminal stenosis on the right that is severe and mild on the left. At C6-7 there is

          foraminal stenosis on the left that is mild. Dr. Weber personally reviewed the lumbar

          spine MRI which revealed to him the following: demonstrates at Ll- to a normal disc.

          At L2-3 there is degenerative disc disease that is mild. At L3-4 there is a herniated disc

          that is small and eccentric to the left with lateral recess stenosis on the left that is severe.

          At L4-5 there is a herniated disc which is small broad-based, facet hypertrophy which is

          moderate, lateral recess stenosis bilaterally that is severe and degenerative disc disease is

          moderate. At L5-S1 there is a disc protrusion that is small and lateral recess stenosis that

          is moderate to severe. Degenerative disc disease is moderate;

          On the initial visit, Dr. Weber's impression and diagnosis for the Plaintiff's cervical

          spinal region is as follows:      Cervical — patient has evidence of an early cervical

          myelopathy. MRI demonstrates spinal cord compression, deformity and high signal in




[16-PI-1333/2283917/1]
          the spinal cord at C4-5. There is spinal cord compression and deformity at C3-4. This

          patient is at risk for a devastating neurologic injury. Lumbar — Patient has evidence of a

          lumbar radiculopathy. MRI demonstrates a disc herniation at L4-5;

          Dr. Weber recommended to the Plaintiff that he undergo an interior cervical

          decompression, instrumentation and fusion with plating at C3-4 and C4-5. Dr. Weber

          also recommended a lumbar transforaminal epidural steroid injection to the L4-5 spinal

          region;

          On 2/6/2017 Dr. Weber performed on the Plaintiff at Comprehensive Surgery Center a

          right L4-5 transforaminal epidural steroid injection through fluoroscopic guidance;

          On 2/15/2017 Dr. Weber's records reported that his patient received relief from the

          lumbar injection, but that the Plaintiff has evidence of cervical myelopathy and that there

          was a discussion for proceeding with a cervical decompression, instrumentation and

         fusion.

     f) CHARLES DOMSON, M.D. of Palm Harbor MRI, 32615 US Highway 19 N, Suite 4,

          Palm Harbor, FL 34684. Dr. Domson was the reading radiologist for the following

          diagnostic studies:   MRI Lumbar Spine, dated November 30, 2016 and MRI Cervical

          Spine dated November 30, 2016. This radiologist is expected to testify at trial on the

         following subject matters: his respective review and interpretations of the diagnostic

          studies mentioned above and what is revealed by those studies, including abnormalities.

     g) JOSE M. NEGRON-SOTO, M.D. ofPalm Harbor MRI, 32615 US Highway 19 N, Suite

         4, Palm Harbor, FL 34684. Dr. Negron-Soto was the reading radiologist for the

         following diagnostic studies:     MRI of Right Knee dated January 5, 2017 and MRI of

          Right Shoulder dated January 5, 2017. This radiologist is expected to testify at trial on the




[16-PI-1333/2283917/1]
          following subject matters: his respective review and interpretations of the diagnostic

          studies mentioned above and what is revealed by those studies, including abnormalities.

     h) MICHAEL J. FOLEY, M.D., F.A.C.R, Radiographic Consultants, LLC, 101 East

          Kennedy Blvd., Suite 3900, Tampa, Florida 33602. Dr. Foley is a radiologist who read

          and interpreted the following diagnostic studies; MRI Lumbar Spine, dated November

          30, 2016 and MRI Cervical Spine dated November 30, 2016 and MRI of Right Knee

          dated January 5, 2017 and MRI of Right Shoulder dated January 5, 2017. Dr. Foley is a

          witness who has been retained by Plaintiffs counsel to provide expert testimony in this

          case. Accordingly, he has prepared and signed a written report which is attached hereto.

          That report and its attachments contain the information set out in Rule 26(a)(2)(B) of the

          Federal Rules of Civil Procedure.

2.        The physicians identified in subparagraphs a-g of Paragraph 1 above are treating

          physicians and healthcare providers of THOMAS HINSON. They have not been retained

          or specially employed to provide expert testimony in this case. Therefore, under Rule 26

        (a)(2)(B) of the Federal Rules of Civil Procedure, this disclosure of those treating

          physicians need not be accompanied by a written report.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via electronic mail to: Carolyn Tapie, Assistant United State Attorney, 400 North Tampa
Street, Suite 3200, Tampa, Florida 33602, Carolvn.B.Tapie(cD.usdoj.gov, this 5th day of March,
2019.

                                       Is!Stephen H. Haskins
                                       STEPHEN H. HASKINS,ESQUIRE
                                       FBN:0299790
                                       LUCAS'MAGAZINE
                                       8606 Government Drive
                                       New Port Richey, FL 34654
                                       Ph.(727)849-5353; Fax (727)845-7949
                                       Primary Email: lucasmagazine@lucasmagazine.com


[16-PI-1333/2283917/1]
